Jackson, Judge.
The defendant was indicted for the murder of his child less than three years old. The child was the son of a former wife. It was found dead in his house, much bruised and burnt, and the body indicated that it had been badly beaten with instruments other than such as would be used to correcta little child. The defendant had been indicted before and tried and convicted, and the presiding judge had granted one new trial. He was again convicted, moved again for a new trial, the court refused it, and he excepted, and the case is before us.
The points of error relied upon are set out in the head-notes, and our opinion thereon expressed therein, and will be clearly seen and understood when reference is had to the facts set forth by the reporter in this ease. Those facts show threats about this motherless child, confessions of guilt to various persons, the use of instruments likely to produce death even on a grown person, the fact that the child “nastied” the house, and would not learn to walk, as reasons for his beating him and kicking him out, a horribly bruised, burnt and mangled little corpse, all disclosing a very abandoned heart, and fully authorizing the conviction under the law fairly administered.
Judgment affirmed.